Case 1:18-cv-00088-LPS Document 942  Filed 09/09/20
                                  Originally           Page 12,of2020
                                             Filed: September     3 PageID #: 41455
                                  Redacted Version Filed: September 9, 2020


                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

H. LUNDBECK A/S, TAKEDA                         )
PHARMACEUTICAL COMPANY LTD.,                    )
TAKEDA PHARMACEUTICALS U.S.A.,                  )
INC., TAKEDA PHARMACEUTICALS                    )
INTERNATIONAL AG, and TAKEDA                    )
PHARMACEUTICALS AMERICA, INC.,                  )
                                                )   C.A. No. 18-88 (LPS)
                      Plaintiffs,               )   CONSOLIDATED
                                                )
              v.                                )   REDACTED - PUBLIC VERSION
                                                )
ALKEM LABORATORIES LTD., et al.                 )
                                                )
                      Defendants.               )

               PLAINTIFFS’ RESPONSE (NON-OPPOSITION)
                  TO SANDOZ’S MOTION TO DISMISS
     CLAIMS RELATED TO U.S. PATENT NO. 9,125,910 WITHOUT PREJUDICE

       Although Plaintiffs H. Lundbeck A/S, Takeda Pharmaceutical Company Ltd., Takeda

Pharmaceuticals U.S.A., Inc., Takeda Pharmaceuticals International AG, and Takeda

Pharmaceuticals America, Inc. (collectively, “Plaintiffs”), do not agree with the arguments

Sandoz Inc. and Lek Pharmaceuticals d.d. (collectively, “Sandoz”), make in support of their

motion to dismiss (D.I. 908, 909), Plaintiffs do not oppose Sandoz’s request that the Court

dismiss Counts V and VI of Plaintiffs’ Third Amended Complaint Against Sandoz (D.I. 809) and

Sandoz, Inc.’s Ninth and Tenth Counterclaims (D.I. 845) without prejudice.1

       Plaintiffs respectfully request that the order of dismissal require Sandoz to notify

Plaintiffs upon Sandoz changing its Paragraph III certification for the ’910 Patent to a

1
        Plaintiffs have raised with Sandoz a dispute regarding late-disclosed opinions regarding
U.S. Patent No. 9,125,910 (the “’910 Patent”) provided by Sandoz’s expert, Dr. Jonathan Steed.
Dismissal of Counts V and VI of Plaintiffs’ Third Amended Complaint and Sandoz Inc.’s Ninth
and Tenth Counterclaims would moot this dispute. If, however, those claims are not dismissed,
Plaintiffs are not waiving their position or the opportunity to move to strike these opinions.
Case 1:18-cv-00088-LPS Document 942 Filed 09/09/20 Page 2 of 3 PageID #: 41456




Section viii statement, as Plaintiffs will not otherwise have notice of such a change as they would

with a conversion from a Paragraph III certification to a Paragraph IV certification.

       For avoidance of doubt, Plaintiffs’ position with respect to Sandoz’s motion (D.I. 908)

does not impact Plaintiffs’ claims against any other defendant in this consolidated action with

respect to infringement of the ’910 Patent.

                                                MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                /s/ Megan E. Dellinger
                                                ___________________________________
OF COUNSEL:                                     Jack B. Blumenfeld (#1014)
                                                Megan E. Dellinger (#5739)
George F. Pappas                                1201 North Market Street
Einar Stole                                     P.O. Box 1347
Christopher N. Sipes                            Wilmington, DE 19899
Brianne Bharkhda                                (302) 658-9200
Priscilla G. Dodson                             jblumenfeld@mnat.com
Alaina Whitt                                    mdellinger@mnat.com
Han Park
COVINGTON & BURLING LLP                         Attorneys for Plaintiffs
One CityCenter
850 Tenth Street NW
Washington, DC 20001-4956
(202) 662-6000

Megan L. Hare
Jennifer D. Cieluch
COVINGTON & BURLING LLP
The New York Times Building
620 Eighth Avenue
New York, NY 10018
(212) 841-1000

Kurt G. Calia
Yiye Fu
COVINGTON & BURLING LLP
3000 El Camino Real
5 Palo Alto Square, 10th Floor
Palo Alto, CA 94306-2112
(650) 632-4700

 September 2, 2020



                                                 2
Case 1:18-cv-00088-LPS Document 942 Filed 09/09/20 Page 3 of 3 PageID #: 41457




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2020, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on

September 9, 2020, upon the following in the manner indicated:

Dominick T. Gattuso, Esquire                                           VIA ELECTRONIC MAIL
HEYMAN ENERIO GATTUSO & HIRZEL LLP
300 Delaware Avenue, Suite 200
Wilmington, DE 19801
Attorneys for Defendants Sandoz Inc. and Lek Pharmaceuticals
d.d.

Laura A. Lydigsen, Esquire                                             VIA ELECTRONIC MAIL
Mark H. Remus, Esquire
Judy K. He, Esquire
Jason W. Schigelone, Esquire
BRINKS GILSON & LIONE
455 North Cityfront Plaza Drive, Suite 3600
Chicago, IL 60611-5599
Attorneys for Defendants Sandoz Inc. and Lek Pharmaceuticals
d.d.

Jieun Lee, Esquire                                                     VIA ELECTRONIC MAIL
BRINKS GILSON & LIONE
1775 Pennsylvania Avenue, NW, Suite 900
Washington, DC 20006
Attorneys for Defendants Sandoz Inc. and Lek Pharmaceuticals
d.d.


                                             /s/ Megan E. Dellinger
                                             ______________________________
                                             Megan E. Dellinger (#5739)
